Citation Nr: 1615512	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  11-33 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a lumbar spine disorder.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a respiratory disorder, to include asthma.

3.  Entitlement to service connection for a lumbar spine disorder.

4.  Entitlement to service connection for a respiratory disorder, to include asthma.

5.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for a right knee disorder.

8.  Entitlement to service connection for osteoporosis.

9.  Entitlement to service connection for hypercholesterolemia.


REPRESENTATION

Veteran represented by:	Eric A Gang, Attorney 


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1967 to October 1969, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The issues of entitlement to a rating in excess of 30 percent for PTSD and entitlement to total disability rating due to individual unemployability (TDIU) have been raised by the record in a September 27, 2014 attorney statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for a lumbar spine disorder, a respiratory disorder, an acquired psychiatric disorder other than PTSD, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
FINDINGS OF FACT

1.  In a December 1977 rating decision, the Veteran's claim for service connection for a respiratory disorder was denied as the evidence failed to show that his respiratory disorder was due to his service.  This decision was not appealed and no new and material evidence was submitted within a year of that decision.
 
2.  In a September 2007 rating decision, the Veteran's claim for service connection for a lumbar spine disorder was denied as the evidence failed to show that his lumbar spine disability was due to his service.  This decision was not appealed and no new and material evidence was submitted within a year of that decision.
 
3.  The evidence received since the December 1977 and September 2007 rating decisions includes evidence that relates to an unestablished fact necessary to substantiate the claims for service connection for a respiratory disorder and a lumbar spine disorder, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claims.

4.  A chronic right knee disability was not shown in service, right knee arthritis was not diagnosed within one year of service discharge, and the weight of the evidence fails to establish that the Veteran's current right knee disorder is etiologically related to his active service.

5.  The weight of the evidence fails to establish that the Veteran's osteoporosis is etiologically related to his active service.

6.  High cholesterol is a laboratory finding and not a chronic disability for which VA disability benefits may be awarded.






CONCLUSIONS OF LAW

1.  The December 1977 rating decision denying service connection for a respiratory disorder is final.  38 U.S.C.A. § 4005 (1976); 38 C.F.R. §§ 19.118, 19.153 (1977).

2.  New and material evidence has been received since the December 1977 rating decision that is sufficient to reopen the Veteran's claim of entitlement to service connection for a respiratory disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The September 2007 rating decision denying service connection for a lumbar spine disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).
 
4.  New and material evidence has been received since the September 2007 rating decision that is sufficient to reopen the Veteran's claim of entitlement to service connection for a lumbar spine disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

5.  The criteria for service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

6.  The criteria for service connection for osteoporosis have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

7.  The criteria for service connection for high cholesterol have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopened Claims

Generally, a claim that has been finally denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran's claims of entitlement to service connection for a respiratory disorder and a lumbar spine disorder were most recently denied in December 1977 and September 2007 respectively.  The Veteran did not perfect an appeal of either of these decisions, nor did he submit any new and material evidence within a year of either rating decision.  See 38 C.F.R. §3.156(b).  As such, the December 1977 and September 2007 rating decisions became final.

At the time of the December 1977 rating decision, the record consisted of the Veteran's military personnel records, service treatment records (STRs), and VA medical evidence.  At the time of the September 2007 rating decision, the record consisted of the Veteran's military personnel records, STRs, VA medical evidence, and private medical evidence.  The Veteran's claim was denied because the evidence of record failed to establish that a respiratory disorder or a lumbar spine disorder were the result of or due to his active service.

Evidence received since the rating decisions includes new VA medical evidence, private medical evidence, and statements from the Veteran, including his assertion that his disorders are due to herbicide exposure.  As the Veteran's military records show he had service in the Republic of Vietnam, herbicide exposure is conceded.  This information is both new and material and is therefore sufficient to reopen the previously-denied claims.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), private treatment records, and VA treatment records have all been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

No VA examination was requested in relation to the issues of service connection for a right knee disorder or osteoporosis.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The third factor, in particular, has a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The record does not show any evidence establishing that a right knee disorder or osteoporosis occurred in active service or within one year of separation from active service or evidence that this disorder may be associated with service.  As such, elements (2) and (3) are absent.  Therefore, as discussed in detail below, VA has no duty to provide a VA examination or obtain an opinion in this case.

Moreover, the U.S. Court of Appeals for the Federal Circuit has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon, 20 Vet. App. at 81.  This standard has not been met in this case, and there is sufficient competent medical evidence of record to make a decision on the claims.  Essentially, beyond the Veteran's statements, no evidence is of record to suggest that the Veteran's current right knee disorder or osteoporosis either began during or was otherwise caused by his military service.  These statements alone are insufficient to trigger VA's duty to provide an examination.

No VA examination was requested in relation to the issue of service connection for hypercholesterolemia, since it is not considered to be a disability for VA purposes and therefore is being denied as a matter of law.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Right Knee Disorder

The Veteran filed his service connection claim for a right knee disorder in June 2009, which was denied by the March 2010 rating decision.

STRs do not contain any complaints, treatment, or diagnosis for a right knee disorder during the Veteran's service.  At his October 1969 separation examination, he denied having any knee symptoms and had a normal examination of his lower extremities.

After his separation from service, the Veteran's treatment records do not show any knee complaints, treatment or diagnosis until March 2004, when his medical records document a diagnosis of knee osteoarthritis, which is almost 25 years after his separation from service.

At a July 2008 VA examination, the Veteran was diagnosed with degenerative joint disease. 

In his June 2009 claim for service connection, the Veteran offered no information as to the onset of his right knee disorder.  Likewise, in his June 2010 Notice of Disagreement, he did not indicate any specific event or injury to his right knee during his service.

There is no evidence that a right knee disorder had its onset in service or within one year of service discharge or is otherwise etiologically related to service.  The record contains no evidence of any knee symptoms in service, at discharge, or after his separation from service until almost 25 years later.  There is also no competent medical opinion of record which relates the Veteran's current right knee disorder to his service.

Consideration has been given to the Veteran's allegation that he had problems with his right knee during his military service.  He is clearly competent to report symptoms of knee pain as well as injury.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, while the Veteran may describe knee pain, he lacks the medical training or qualification either to diagnose a knee disability or to relate it to any in-service injury.  Id. 

While the Veteran may assert that he has experienced knee problems continuously since service, which he has not necessarily done, the Board notes that no knee problems were noted in his STRs, and a chronic knee disability was not diagnosed until almost 25 years after his separation from service.  As such, the Board does not find that the evidence of record shows continuous knee symptomatology.
 
The medical evidence does not document a chronic right knee disability, and as such, the Veteran is not entitled to presumptive service connection for his right knee disorder.  The record does not show that the Veteran was diagnosed with arthritis within one year of separation from the service.  Therefore, the presumption of service connection has not been triggered.

Consideration has also been given to the Veteran's statements of the etiology of his right knee disorder.  He again is noted to be competent to report his own symptoms or matters within his personal knowledge.  However, the Board has found that the Veteran's reports lack sufficient credibility to establish any in-service injury or to relate any current diagnosis to any in-service event.  He did not report any knee problems in service, and there is no clinical evidence of a knee disorder until 25 years after service.

Accordingly, the criteria for service connection have not been met for a right knee disorder.  That is, the evidence does not show that a chronic knee disorder was diagnosed in service or within one year of service and the weight of the evidence is against a finding that a knee disorder has existed continuously since service.  Therefore, the claim is denied. 

Osteoporosis

The Veteran filed his service connection claim for osteoporosis in June 2009, which was denied by the March 2010 rating decision.

STRs do not contain any complaints, treatment, or diagnosis of osteoporosis during the Veteran's service.  At his October 1969 separation examination, he denied having any bone deformity and had a normal examination of his spine.

After his separation from service, the Veteran's treatment records do not show any treatment or diagnosis of osteoporosis until August 2005, when his medical records document a diagnosis of osteoporosis, which is 25 years after his separation from service.

In his June 2009 claim for service connection, the Veteran offered no information as to the onset of his osteoporosis or why he believed it was the result of his military service.  Likewise, in his June 2010 Notice of Disagreement, he did not indicate any specific event or injury which led to his diagnosis of osteoporosis.

The record contains no evidence of any osteoporosis in service, at discharge, or after his separation from service until 25 years later.  There is also no competent medical opinion of record which even suggests that the Veteran's currently diagnosed osteoporosis even might be related to his service.

Consideration has been given to the Veteran's allegation that his osteoporosis is due to his military service.  He is clearly competent to report symptoms of osteoporosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, while the Veteran may describe osteoporosis symptoms, he lacks the medical training or qualification either to diagnose osteoporosis or to relate it to any in-service injury.  Id. 

Accordingly, the criteria for service connection have not been met for osteoporosis.  Therefore, the claim is denied. 

Hypercholesterolemia

Based on a thorough review of the record, the Board finds that the evidence is against service connection for hypercholesterolemia.  High cholesterol is not a disability for VA purposes.

High cholesterol is also referred to as hypercholesterolemia or hyperlipidemia.  Hypercholesterolemia is an "excess of cholesterol in the blood."  Dorland's Illustrated Medical Dictionary 792 (28th ed. 1994).  Hyperlipidemia is "a general term for elevated concentrations of any or all of the lipids in the plasma, including hypertriglyceridemia, hypercholesterolemia, etc."  Id.at 795.

Hyperlipidemia and elevated cholesterol are laboratory findings and are not disabilities in and of themselves for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule.).  The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The evidence of record does not suggest the Veteran's elevated cholesterol causes any impairment of earning capacity.  Again, the Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. In the absence of proof of a present disability there can be no valid claim."  Brammer  v. Brown, 3 Vet. App. 223, 225 (1992).

Service connection can only be granted for a disability resulting from disease or injury.  See 38 U.S.C.A. § 1110.  High cholesterol is a laboratory finding that manifests itself only in laboratory test results and is not a disability for which service connection can be granted.  As such, service connection for hypercholesterolemia is denied as a matter of law.


ORDER

New and material evidence has been presented, and the claim of entitlement to service connection for a respiratory disorder is reopened.  To that extent only, the appeal is granted.

New and material evidence has been presented, and the claim of entitlement to service connection for a lumbar spine disorder is reopened.  To that extent only, the appeal is granted.

Service connection for a right knee disorder is denied.

Service connection for osteoporosis is denied.

Service connection for hypercholesterolemia is denied.
REMAND

The Veteran contends that his lumbar spine disorder is due to his active service.  STRs show that the Veteran was treated for back pain during service.  In August 2003 and July 2008, he was afforded VA examinations for his lumbar spine, but neither examiner had an opportunity to review the Veteran's claims file.  In addition, neither examiner offered an opinion regarding etiology.

The Veteran contends that respiratory disorder is either due to herbicide exposure during his service in Vietnam or due to his active service.  STRs show that he treated for an upper respiratory infection and was diagnosed with acute respiratory disease.

The Veteran contends that his hypertension is due to herbicide exposure during his service in Vietnam or due to his active service.  His medical records show he was diagnosed with hypertension in April 2004, almost 35 years after his separation from service.

The Veteran contends that he developed an acquired psychiatric disorder other than PTSD as a result of his active military service.  He was granted service connection for PTSD in March 2010, but was denied service connection for dysthymia.  However, the Veteran's treatment records show he is also diagnosed with chronic anxiety and chronic depression.  He asserts he is entitled to service connection for his acquired psychiatric disorders that are not PTSD.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, medical opinions are necessary to adjudicate the service connection claims.


Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for VA examinations.  The examiner(s) should diagnose any current lumbar spine disorder, respiratory disorder, hypertension, and/or acquired psychiatric disorder (other than PTSD), and then should provide an opinion as to whether is it at least as likely as not (50 percent or greater) that any current lumbar spine disorder, respiratory disorder, hypertension, and/or acquired psychiatric disorder (other than PTSD) either began during or was otherwise caused by the Veteran's active service, to include as due to herbicide exposure.  Why or why not?

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


